United States Court of Appeals
                       For the First Circuit


No. 15-1619

                      United States of America,

                              Appellee,

                                 v.

                      Samuel Lasalle González,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. José Antonio Fusté, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                 Thompson, and Dyk,* Circuit Judges.


     Alejandra Bird López for appellant.
     Julia M. Meconiates, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                            May 15, 2017




     *   Of the Federal Circuit, sitting by designation.
           THOMPSON,     Circuit   Judge.      Samuel    Lasalle      González

("Lasalle") pled guilty to being a felon in possession of a firearm

with an agreed sentencing range of thirty to thirty-seven months.

But after the district court tallied all the points for what

Lasalle did with that firearm--burgling a house then shooting a

police officer as he tried to flee the scene--the court landed on

a sentence of ten years, the statutory maximum.                Lasalle calls

foul,   claiming   the   offense-level      increases    are   invalid,   his

sentence is unreasonable, and his lawyer should have told him to

back out of the deal.        Finding only smoke but no fire to his

claims, we affirm.

                               BACKGROUND

           On October 15, 2014, a grand jury charged Lasalle, a

convicted felon, with knowingly and illegally possessing a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and he pled

guilty to the charge shortly thereafter.         So, we draw these facts

from his plea agreement, the undisputed sections of the presentence

investigation report ("PSR"), and the transcripts of his change-

of-plea   and   sentencing   hearings.       United     States   v.   Rivera-

González, 776 F.3d 45, 47 (1st Cir. 2015).         Here's what happened.

           According to the plea agreement's Stipulation of Facts

--these are facts that Lasalle agrees the government could prove

beyond a reasonable doubt at trial--on October 8, 2014, two police

officers responded to a call that a "suspicious unknown male" (who


                                   - 2 -
turned     out    to   be   Lasalle)    was   walking   through    the   caller's

backyard.        When Lasalle saw the officers, he ran and the officers

gave chase in different directions.              One of the officers yelled,

"Police, do not move."           The second officer heard four or five

gunshots, then found his patrol partner lying on the ground

wounded.         When he saw Lasalle approaching from the woods, the

second officer commanded Lasalle to stop; when Lasalle ignored the

command and continued to approach, the second officer shot Lasalle

in   the    leg.        Both   the     wounded   officer   and    Lasalle    were

hospitalized.

             The PSR tells a more colorful tale.                  "Based on the

Reports of Investigation and all other available information,"

some of the gunshots the second officer heard came from Lasalle's

illegally-possessed firearm:             he stopped when the first officer

told him to, but rather than surrender his gun, Lasalle shot the

officer in the jaw and again in the torso.                 Hours later, in an

interview with a police officer at the hospital, Lasalle said that

he found the gun (a revolver that police later discovered was

stolen back in January 2014) on the side of the road; admitted

that he broke into a house that night and stole some jewelry and

frozen chicken because he was hungry and had no money; and admitted

that he exchanged fire with the officers.               (We note here that at

the change-of-plea hearing, the government confirmed that the

wounded officer would testify that it was Lasalle who shot him.)


                                        - 3 -
Although   the   only   charge   before    the   federal   grand    jury    was

illegally possessing the gun, Lasalle was charged in a Puerto Rico

state court with attempted murder and aggravated burglary, among

other crimes stemming from the events of that night.               Lasalle's

lawyer reports that sometime after the change of plea hearing but

before   his   federal-court     sentencing,     Lasalle   pled    guilty    to

aggravated assault in the state court.              The specifics of the

resolution of the Puerto Rico charges are unknown, but Lasalle

received a ten-year sentence.

           Now, in the plea agreement, the parties calculated that

Lasalle's total offense level was seventeen, and recommended the

court sentence Lasalle to thirty months in prison--a figure at the

bottom of the proposed Guidelines sentencing range of thirty to

thirty-seven months.      The PSR calculated a significantly higher

sentencing range after bumping up his offense level by twelve:

(1) two more levels because the firearm was stolen, (2) four more

levels because Lasalle possessed the gun in connection with another

felony, and (3) six more levels because Lasalle injured a law

enforcement officer in connection with the offense.                All told,

Lasalle's range was 108 to 135 months, though the PSR reduced the

upper boundary of that range to 120 months because that is the

statutory maximum sentence for the offense.                See 18 U.S.C. §

924(a)(2); U.S. Sentencing Guidelines Manual § 5G1.1(c)(1) (U.S.

Sentencing Comm'n 2014) [hereinafter "U.S.S.G."].


                                   - 4 -
          Lasalle objected to the PSR's Guidelines calculations on

essentially the same grounds he raises before us today (with a

couple of notable exceptions that we will get to below), claiming

the offense-level increases are invalid and their application

violated his Sixth Amendment and due process rights.         The judge

reached the opposite conclusion.     He then sentenced Lasalle to ten

years' imprisonment, to be served concurrently with his ten-year

state court sentence.    This appeal followed.

                                ANALYSIS

          Lasalle seeks safe harbor for an armada of arguments. He

claims: (1) the offense-level increase for using a stolen firearm

is invalid because it does not include an element of mens rea, (2)

all of the offense-level increases are invalid and violate his

Sixth Amendment and due process rights because they are based on

uncharged conduct not found by a jury or proven beyond a reasonable

doubt,   (3)   the   sentence   is   procedurally   and   substantively

unreasonable, and (4) his attorney was ineffective for failing to

advise him to back out of his plea agreement when it became clear

that his sentence would far exceed the recommended range.1      Finding




     1 One more thing:     Lasalle argues that by defending the
district court's sentence here on appeal, the government is in
breach of the plea agreement. But the plea agreement does not bar
the government from defending an appeal, "[s]o this argument is a
nonstarter." United States v. Figueroa–Rivera, 665 F. App'x 1, 3
n.3 (1st Cir. 2016).


                                 - 5 -
we   cannot    give     Lasalle   safe    harbor,     we    torpedo    each   of   his

arguments in turn.

                                    Mens Rea

              On   to   Lasalle's   first        claim.      He   argues   that    the

Sentencing Guidelines' § 2K2.1(b)(4) two-level increase for using

a    stolen    firearm      (what   Lasalle         calls     the     stolen-firearm

enhancement) is invalid because it does not include an element of

mens rea, meaning the court applied the offense-level increase

even though the government never had to prove Lasalle knew his gun

was stolen.        (He claimed he found it on the side of the road.)

Lasalle says this flaw invalidates the enhancement for three

reasons:       (1) it violates his due process rights, (2) it is

contrary to the congressional intent expressed in the Gun Control

Act of 1968, and (3) it is contrary to the purposes of the

Sentencing Reform Act of 1984.            These are legal arguments that we

address de novo.        See United States v. Flores-Machicote, 706 F.3d

16, 20 (1st Cir. 2013).       We break down and knock down each argument

in turn.

      1) Due Process

              We turn first to his lead argument--that without an

element of mens rea, the application of the offense-level increase

violated his Fifth Amendment due process rights.                    Lasalle couches

this argument in more abstract language:                    "[T]hat an injury can

amount to a crime only when inflicted by intention," he points


                                         - 6 -
out, "is [a principle] as universal and persistent in mature

systems of law as belief in freedom of the human will and a

consequent ability and duty of the normal individual to choose

between good and evil."     Morissette v. United States, 342 U.S.

246, 250 (1952).      But in the end it boils down to this:    Due

process protects the right to fair notice, meaning notice to an

individual that his conduct does not conform to the law.       See

Staples v. United States, 511 U.S. 600, 615-16 (1994); United

States v. Ford, 821 F.3d 63, 70 (1st Cir. 2016).        Generally,

criminal statutes provide that notice by including an element of

mens rea, and so a mens-rea-less statute can violate a defendant's

due process rights.    Staples, 511 U.S. at 605-06; Ford, 821 F.3d

at 70.   Lasalle says the same mens-rea reasoning applies to his

Guidelines enhancement, so the mens-rea-less enhancement violates

his due process rights, too.

          The government does not address Lasalle's due process

notice argument on his terms.       Instead, it reasons that the

offense-level increase is valid by process of elimination:     the

increase does not violate Lasalle's constitutional rights because

it does not alter the minimum or maximum penalty for Lasalle's

crime, create a separate offense with a separate penalty, alter

the burden of proof, or negate Lasalle's presumption of innocence.

See Alleyne v. United States, 133 S. Ct. 2151, 2158 (2013);

McMillan v. Pennsylvania, 477 U.S. 79, 87 (1986). So, the offense-


                               - 7 -
level increase neither creates a separate crime, nor functions as

an element of a crime.       We take the government's argument to mean

that       because    the   stolen-gun     offense-level      increase   is

"fundamentally distinct" from a crime, it is no different from any

other factor a court may constitutionally consider in formulating

a   defendant's      sentence--mens-rea    requirement   or   not.   United

States v. Murphy, 96 F.3d 846, 849 (6th Cir. 1996) (distinguishing

Staples, finding mens-rea-less offense-level increase did not

violate due process).        Besides, says the government, every other

circuit that has considered Lasalle's due process notice argument

has rejected it, and so it urges us to reject the argument, too.2

See United States v. Thomas, 628 F.3d 64, 69 (2d Cir. 2010); United

States v. Mobley, 956 F.2d 450, 454 (3d Cir. 1992) (defendant's

due process argument is "constitutional wishful thinking"); United

States v. Singleton, 946 F.2d 23, 26 (5th Cir. 1991); Murphy, 96

F.3d at 849; United States v. Schnell, 982 F.2d 216, 220 (7th Cir.

1992); United States v. Goodell, 990 F.2d 497, 499 (9th Cir. 1993);

United States v. Richardson, 8 F.3d 769, 770 (11th Cir. 1993); see


       2
       Although we have not previously addressed the question at
issue here, we have applied mens-rea-less offense-level increases
in the past over similar arguments that we should not. See United
States v. Evano, 553 F.3d 109, 112 (1st Cir. 2009) (rule of lenity
does not require addition of mens-rea requirement to identity theft
enhancement); United States v. Figuereo, 404 F.3d 537, 541 (1st
Cir. 2005) (no plain error in applying mens-rea-less Guidelines
offense-level increase for being found in the United States because
it was not an element of the offense, and other circuits had found
the increase constitutional).


                                   - 8 -
also United States v. Taylor, 659 F.3d 339, 343-44 (4th Cir. 2011)

(stolen firearm offense-level increase not "inconsistent with

federal law").

          Here's our take.    Lasalle argues that the same due

process notice principles that apply to criminal statutes should

apply to the Sentencing Guidelines' enhancements, but he gives us

no reason to believe the two are analogous.   The closest thing to

guiding authority he cites is Staples, 511 U.S. at 605--a case

about a criminal statute--where the Court read an element of mens

rea into a statute to avoid a notice-based due process violation

like the one Lasalle says he suffered here.   The statute at issue

in Staples prohibited the ownership of unregistered machineguns,

but did not require the government to prove the defendant knew his

gun was a machinegun to convict.   Congress can omit an element of

mens rea when it makes clear that's what it intended to do, the

Court reasoned, but the Staples statute was ambiguous on this

point.3   And without an element of mens rea, the statute "would


     3  Indeed, in the case of so-called "public welfare" or
"regulatory" offenses, even "congressional silence concerning the
mental element of the offense [may] be interpreted as dispensing
with conventional mens rea requirements." Staples, 511 U.S. at
607. Where a statute regulates inherently dangerous objects--like
hand grenades, narcotic drugs, or toxic waste--congressional
silence on the element of mens rea is often understood to mean
that the defendant should be on notice that his conduct is subject
to regulation, and that Congress intended to put the burden on the
defendant to figure out the nature and extent of that regulation.
Id.    In its kitchen-sink response to Lasalle's appeal, the
government argues that the stolen-firearm Guidelines provision is


                              - 9 -
impose criminal sanctions on a class of persons whose mental

state--ignorance   of   the   characteristics   of   weapons   in   their

possession[, that they were machineguns]--makes their actions

entirely innocent."      Id. at 614–15.     So, without a mens-rea

element, the defendant would not have notice that his actions would

break the law, and importantly, would have no opportunity to

conform his conduct to the law.

          The problem for Lasalle is that the Staples rationale

does not apply to the Sentencing Guidelines because the Guidelines

are advisory. That means that no matter the defendant's Guidelines

range, "the sentencing court retains discretion to impose [an]

enhanced [or reduced] sentence" within the statutory range set by

the defendant's crime of conviction.      Beckles v. United States,

137 S. Ct. 886, 894 (2017); see Singleton, 946 F.2d at 26.          This

Guidelines provision has no effect on that statutory sentencing

range; it only guides the "sentencing court's quest to formulate

a proper sentence."     Murphy, 96 F.3d at 849 (quoting Singleton,

946 F.2d at 26).        The statute defining the crime limits the




also a "public welfare" regulatory measure. Of course, Staples
itself was about a firearm (a machinegun, at that).         And the
Staples court expressly rejected the argument that a firearm is
the type of inherently dangerous object that should put a defendant
on notice that his possession of it would be subject to regulation.
Id. at 609-612 ("[G]uns generally can be owned in perfect
innocence."). So, even if the Staples reasoning applied to the
Guidelines, we think this argument would be doomed.


                                - 10 -
sentencing court's discretion and provides "[a]ll of the notice

required" by the due process clause.        Beckles, 137 S. Ct. at 894.

            That makes sense--after all, by the time the Guidelines

appear on the horizon, the defendant has already been convicted of

(or like Lasalle, pled guilty to) a crime that itself includes an

element of mens rea.    Indeed, "[c]riminal intent is an element of

the crime of possession of a gun by a convicted felon, and this

element was established by [Lasalle's] guilty plea of knowing

possession of the gun."         Singleton, 946 F.2d at 26 (emphasis

omitted).     So   unlike   a   mens-rea-less   criminal   statute,   "the

Guidelines 'may compound the punishment for the offense, but [they]

fall far short of criminalizing apparently innocent conduct.'"

United States v. Ray, 704 F.3d 1307, 1312 (10th Cir. 2013) (quoting

United States v. Saavedra, 523 F.3d 1287, 1289 (10th Cir. 2008));

accord Murphy, 96 F.3d at 848-49.          This is no novel conclusion:

as the government correctly notes, every other circuit to consider

this Guidelines sentencing enhancement agrees that the mens-rea-

less increase applies without running afoul of a defendant's

constitutional rights.

            One more thing.      Even if we assumed that the Staples

rationale applied to the Guideline, it would not help Lasalle

because whereas the statute in Staples was ambiguous on its mens-

rea requirement, the mens-rea requirement in the offense-level

increase here was intentionally omitted.        See Staples, 511 U.S. at


                                  - 11 -
605 (considering plain language of the statute first).           According

to its Application Note, the increase "applies regardless of

whether the defendant knew or had reason to believe that the

firearm was stolen." U.S.S.G. § 2K2.1, cmt. 8(B). This commentary

is "authoritative unless it violates the Constitution or a federal

statute"--and as we explained above it does not violate the former,

and as we explain below it does not violate the latter.             United

States v. LaBonte, 520 U.S. 751, 757 (1997) (citation omitted).

The history of the Guideline itself confirms that the omission was

intentional:    it once applied only when the defendant "knew or had

reason to believe" the firearm was stolen, but the requirement was

eliminated in subsequent amendments.       Goodell, 990 F.2d at 499 n.2

(noting that 1989 amendments eliminated scienter requirement from

the Guideline's text); accord Mobley, 956 F.2d at 452.

          The    stolen-firearm    offense-level    increase     does   not

violate Lasalle's due process rights.

          2) The Gun Control Act

          Undeterred, Lasalle floats his next argument about the

stolen-firearm    offense-level    increase:       without   a    mens-rea

requirement, it is arbitrary and capricious because it is contrary

to the congressional intent demonstrated in the Gun Control Act.

Lasalle points out that the Act criminalized a slew of gun-related

acts, and these crimes almost always include an element of mens

rea.   So, he says, the Act evidences a congressional policy


                                  - 12 -
requiring an element of mens rea in gun-related crimes.                Indeed,

even the Act's stolen-firearm provisions, 18 U.S.C. § 922(i) and

§ 922(j), require the government to prove mens rea to convict.

Because the Guidelines' stolen-gun enhancement does not include an

element of mens rea, Lasalle says it is contrary to Congress'

intent, and so it is invalid.           The government, on the other hand,

says    that      the   mens-rea-less    offense-level   increase     is   "not

inconsistent" with the intent behind the Gun Control Act because

it advances Congress' objective of controlling firearms.              Schnell,

982 F.2d at 221.        We think so, too.

               The purpose of the Gun Control Act is to keep "firearms

out    of   the    hands   of   categories   of   potentially    irresponsible

persons, including convicted felons."             Barrett v. United States,

423 U.S. 212, 220 (1976); Mobley, 956 F.2d at 453.              The Act imposes

additional penalties to halt the trade of stolen guns, which, as

the government points out, are more likely to be used to commit

crimes and harder for police to trace.              See 18 U.S.C. § 922(i),

(j); Mobley, 956 F.2d at 454.           Thus a defendant who has just been

convicted of (or pled guilty to) a crime he committed using a

stolen gun poses a "heightened danger," and the stolen-firearm

offense-level increase advances the Act's purpose by imposing an

additional penalty consistent with that danger.            Mobley, 956 F.2d

at 454; accord Schnell, 982 F.2d at 220.                  The offense-level

increase is not contrary to the purpose of the Gun Control Act.


                                     - 13 -
           3) The Sentencing Reform Act

           In his last argument about the stolen-gun offense-level

increase, Lasalle reprises his arbitrary-and-capricious tune, but

this time he says the enhancement is contrary to the purposes of

a second federal statute--the Sentencing Reform Act.                     Under the

Act, the Sentencing Commission must establish Guidelines that

provide "fairness" in meeting the basic aims of sentencing:                    "(a)

'just    punishment'         (retribution),          (b)     deterrence,        (c)

incapacitation, [and] (d) rehabilitation."             Rita v. United States,

551 U.S. 338, 348 (2007) (citing 18 U.S.C. § 3553(a)); 28                   U.S.C.

§ 991(b)(1)(B).      Lasalle claims the stolen-gun enhancement is not

fair because it treats defendants who knew their guns were stolen

the same as defendants like Lasalle who did not.                   And, he claims

the   enhancement    does    not   meet   any   of    the   aims    of   the   Act.

Specifically, he says it does not meet the goal of deterrence

because a defendant who does not know his gun was stolen cannot be

deterred from using a stolen gun.               (As to the other aims of

sentencing, he doesn't bother to develop his argument, so we don't

bother to address it.        United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990) ("[I]ssues adverted to in a perfunctory manner,

unaccompanied   by    some   effort   at     developed      argumentation,      are

deemed waived.").)      The government counters that there are good

reasons for the offense-level increase--stolen guns are especially

dangerous in the hands of criminals--so the increase is not


                                    - 14 -
arbitrary and capricious.   Once again, we think the government has

the better argument.

          The offense-level increase is not arbitrary or contrary

to the Act's purpose of fairness in sentencing because it is

related to the defendant's culpability.     See Mobley, 956 F.2d at

456.   As we explained above, stolen firearms present special

dangers, especially in the hands of convicted felons (like Lasalle)

who cannot legally own any gun.        "One, especially a convicted

felon, is thus expected to exercise caution in the purchase of

firearms and to inquire as to the gun's origin.       One can check

easily whether or not a gun has been stolen, and the failure to do

so reasonably may add to the purchaser's punishment."      Id.   The

Sentencing Commission could reasonably conclude that a defendant

in possession of a stolen gun is more culpable than a defendant in

possession of a legitimate one.

          And, contrary to Lasalle's claims, we think the mens-

rea-less application of the stolen-gun offense-level increase

advances the deterrence component of the sentencing calculus.

"[A]s criminals . . . learn that [they may face a higher Guidelines

range, and likely] additional punishment for possessing a stolen

gun, regardless of whether they knew the gun was stolen, they will

be further deterred from possessing any gun."    Thomas, 628 F.3d at

70 (emphasis omitted).   The Guidelines provision is not contrary

to the purposes of the Sentencing Reform Act.


                              - 15 -
              To sum up, the application of the mens-rea-less stolen-

gun offense-level increase did not violate Lasalle's due process

rights.   And, the increase is not contrary to the purposes of the

Gun Control Act or the Sentencing Reform Act, so it is not

arbitrary or capricious.        These arguments down, we move on to

Lasalle's next claim.

                             Relevant Conduct

              Lasalle next takes aim at the application of all three

of his Guidelines offense-level increases.             (As a reminder, they

are the stolen-firearm increase we just described, plus one for

the use of a firearm in connection with another felony under

U.S.S.G. § 2K2.1(b)(6), and another for injuring a police officer

under U.S.S.G. § 3A1.2(c)(1).)          He gives three reasons why the

offense-level increases are invalid, all stemming from the fact

that the increases were based on conduct not charged in his

indictment or included in the plea agreement:             they (1) violate

the purposes of the Sentencing Reform Act, (2) must be proven

beyond    a    reasonable   doubt,    and     (3)   accounted   for   such   a

disproportionate part of his sentence that they violated his Sixth

Amendment and due process rights.             We consider all three legal

arguments de novo, United States v. Doe, 741 F.3d 217, 235 (1st

Cir. 2013), and reject each in turn.




                                     - 16 -
             1) The Sentencing Reform Act

             Lasalle's    first   argument--that     the    enhancements    are

contrary to the language and purpose of the Sentencing Reform Act--

is another variation on a theme we just discussed above. According

to Lasalle, the Act requires the Guidelines to provide just

punishment for "the offense," meaning the offense of conviction

(Lasalle's offense was being a felon in possession of a firearm).

18 U.S.C. § 3553(a)(1), (a)(2)(A).             But, the so-called "relevant

conduct" offense-level increases allow punishment for uncharged

crimes that are different than the offense of conviction (in

Lasalle's case, using a stolen gun, using a gun in the commission

of   another    felony,   and   injuring   a    police    officer).   So,   he

concludes, the relevant conduct enhancements are inconsistent with

the plain language and the purpose of the Act:               to appropriately

punish only the substantive offense.           For its part, the government

argues that the relevant conduct offense-level increases punish a

defendant "only for the fact that the present offense[, the offense

of conviction,] was carried out in a manner that warrants increased

punishment, not for a different offense (which that related conduct

may or may not constitute)."          Witte v. United States, 515 U.S.

389, 403 (1995) (emphasis omitted).

             Once again, we believe the government has the better

argument.      Indeed, we have previously rejected Lasalle's claim

that   the     relevant   conduct   provisions      are    contrary   to    the


                                    - 17 -
Guidelines' history and purpose.         United States v. Lombard, 72

F.3d 170, 176 (1st Cir. 1995).     As we have explained, and reaffirm

now, "[t]he Guidelines were not intended to discontinue the courts'

historical practice of considering the relevant circumstances of

the defendant's real conduct, whether those circumstances were

specifically charged or not."      Id.   Indeed, a sentencing court may

consider relevant conduct that constitutes another offense, even

if the defendant has been acquitted of that offense, so long as it

can be proven by a preponderance of the evidence.           Id.; United

States v. Watts, 519 U.S. 148, 154, 167 (1997) (Guidelines permit

consideration of acquitted conduct consistent with the Sentencing

Reform Act).    The plain language of the Act likewise provides that

a defendant's sentence should reflect "the circumstances under

which the offense was committed which mitigate or aggravate the

seriousness of the offense."    28 U.S.C. § 994(c)(2).      That is what

Lasalle's relevant conduct increases do.       Lasalle's offense-level

increases are not contrary to the plain language or the purpose of

the Sentencing Reform Act.

          2) Beyond a Reasonable Doubt Standard

          As for his second argument about the relevant conduct

offense-level    increases--that    they   must   be   proven   beyond   a

reasonable doubt--we have already rejected this argument, too.

Facts underlying Guidelines offense-level increases need only be

proven by a preponderance of the evidence.             United States v.


                                - 18 -
Malouf, 466 F.3d 21, 26 (1st Cir. 2006).         Lasalle says we must

reconsider our position in light of Peugh v. United States, 133 S.

Ct. 2072 (2013).     Peugh, 133 S. Ct. at 2088, holds that the

retroactive application of revised Guidelines that results in a

higher sentencing range violates the Ex Post Facto Clause and a

defendant's due process rights because it creates a "significant

risk" of a higher sentence.      Lasalle seizes onto the fact that,

like the retroactive application of a higher Guidelines range, the

application of Guidelines enhancements based on uncharged conduct

also creates a "significant risk" of a higher sentence.               So

reasoning by analogy, Lasalle claims that Peugh means his due

process rights were violated, too.       The government disagrees, and

so do we.

            In Malouf, we found that due process and the Sixth

Amendment are satisfied where sentencing facts are found by a

preponderance of the evidence because "sentencing courts have

always   operated   without   constitutionally    imposed   burdens   of

proof"; only facts that change the statutory sentencing range or

create a separate offense with a separate penalty must be proven

beyond a reasonable doubt.     466 F.3d at 26-27 (quoting McMillan,

477 U.S. at 92 n.8).    Peugh does not undermine this holding.        In

fact, Peugh rejected the argument that its Ex Post Facto analysis

had any bearing on "when a given finding of fact is required to

make a defendant legally eligible for a more severe penalty," the


                                - 19 -
question at issue in Malouf.       133 S. Ct. at 2088.         And post-Peugh

developments    in    sentencing   law    show   that   the     preponderance

standard is still afloat.      See, e.g., Alleyne, 133 S. Ct. at 2163

(holding, one week after Peugh, that facts that do not increase

minimum or maximum punishment need not be found beyond a reasonable

doubt).    Peugh provides no reason at all for us to believe the

Malouf panel would "change its collective mind," so Lasalle's ship

is sunk.   Malouf, 466 F.3d at 27 (quoting United States v. Guzmán,

419 F.3d 27, 31 (1st Cir. 2005)).

           3) The Tail Which Wags the Dog

           In   his   third   argument,     Lasalle   claims    the   relevant

conduct    offense-level       increases      accounted        for    such     a

disproportionate part of his sentence that they overshadow the

punishment for his crime and have become the "tail which wags the

dog of the substantive offense."          McMillan, 477 U.S. at 88.          He

urges us to reject what he calls the "narrow and formulaic" reading

of Alleyne and Apprendi, under which only facts that change the

statutory sentencing range are elements that must be proven beyond

a reasonable doubt.       Instead, he believes we should read these

cases to mean that any enhancement for an uncharged or unconvicted

crime that dramatically increases a defendant's Guidelines range

should be proven beyond a reasonable doubt.           The facts underlying

Lasalle's offense-level increases were not so proven:                        the

preponderance-found facts resulted in a significant increase in


                                   - 20 -
his sentence over what was recommended in the plea bargain,

therefore Lasalle claims the offense-level increases violate his

Sixth Amendment and due process rights.           The government, for its

part, emphasizes that Alleyne itself rejected the very argument

Lasalle floats here:      "broad sentencing discretion, informed by

judicial factfinding," the Court stressed, "does not violate the

Sixth Amendment."     Alleyne, 133 S. Ct. at 2163.

          Here's what we think.        At the outer limits, Guidelines

offense-level increases based on uncharged crimes might violate a

defendant's   Sixth    Amendment    and     due   process   rights   if   the

additional increases are responsible for such a disproportionate

share of the sentence that they become the "tail which wags the

dog of the substantive offense."      Lombard, 72 F.3d at 176 (quoting

McMillan, 477 U.S. at 88).         But as far as we can tell, we have

recognized this concern only once before, in Lombard, 72 F.3d at

175, and Lasalle has absolutely nothing in common with that

defendant.    The Lombard defendant was convicted of a firearms

offense with no statutory maximum, and his relevant conduct was a

murder.   Although most relevant conduct provisions increase the

base offense level, the Lombard Guideline required the court to

calculate the base offense level "as if his offense of conviction

had been murder."     Id. at 177 (emphasis in original).        The result:

instead of 262 to 327 months, the Guidelines dictated life in

prison.   What's more,     the district court thought it lacked the


                                   - 21 -
authority to impose anything less than a life sentence (remember,

Lombard was decided before United States v. Booker, 543 U.S. 220,

245 (2005), made clear that the Guidelines are advisory). We found

U.S.S.G. § 5K2.0 permitted the district court to consider a

downward departure in an "extraordinary case," and the due process

implications      of      the   defendant's             life    sentence        under     the

circumstances      made      Lombard     extraordinary,          so     we    vacated     the

sentence    and   remanded      the      case      so   the     district      court     could

reconsider the defendant's sentence.                    Lombard, 72 F.3d at 183-87.

But   we   made   clear      that     Lombard       was    "at    the    boundaries        of

constitutional sentencing law."                 Id. at 187.           Lombard warranted

resentencing      only    because      of    the    extraordinary            confluence    of

factors that ratcheted up his Guidelines range, plus the district

court's failure to recognize that it could consider a downward

departure    from      the   constitutionally             suspect     range.        "Absent

[these] special circumstances . . . no comparable concerns would

be raised by cases involving even sizeable sentence increases based

on . . .    uncharged or acquitted conduct."                    Id. at 186–87.

            Lasalle's sentencing range was not determined by an

extraordinary      confluence       of      factors      like    we   saw     in   Lombard.

Lasalle's base offense level was set by the crime he pled guilty

to, being a felon in possession of a firearm.                         His offense-level

increases only upped his base offense level; they did not displace

his pled-to crime in the calculations. U.S.S.G. §§ 2K2.1(b)(4)(A),


                                         - 22 -
2K2.1(b)(6), 3A1.2(c)(1).        Most critically, his crime came with a

ten-year statutory maximum, and that is the sentence he received.

Furthermore, unlike Lombard, Lasalle was sentenced long after

Booker,   and   the   district    court   recognized   its   discretion   to

sentence Lasalle outside of the Guidelines range.                Lasalle's

situation does not compare--indeed he makes no effort to explain

how he might be similarly-situated to Lombard--so Lombard helps

Lasalle not one jot.

           That leaves Lasalle's now much-rehashed argument that we

should expand our understanding of Alleyne and Apprendi to require

a beyond-a-reasonable-doubt finding of facts that enhance the

Guidelines range.     Yet we have repeatedly considered and rejected

this argument.    United States v. Cox, 851 F.3d 113, 120 (1st Cir.

2017) (preponderance standard does not violate Fifth Amendment due

process or Sixth Amendment rights); United States v. Ramírez-

Negrón, 751 F.3d 42, 48 (1st Cir. 2014) (Alleyne-based argument

that sentencing facts must be found beyond a reasonable doubt is

"meritless"); Doe, 741 F.3d at 234 n.12 (defendant's "tail which

wags the dog" argument was foreclosed by Alleyne and Apprendi

because judicial factfinding did not change statutory sentencing

range).   Alleyne and Apprendi do not require sentencing facts that

do not change the statutory sentencing range to be found beyond a

reasonable doubt.




                                   - 23 -
            To recap, the relevant conduct offense-level increases

are not arbitrary or contrary to the purposes of the Sentencing

Reform Act.    And, neither Peugh nor Lasalle's take on Alleyne and

Apprendi require the facts supporting relevant conduct offense-

level increases to be found beyond a reasonable doubt.    Lasalle's

relevant conduct offense-level increases did not violate his Sixth

Amendment or due process rights.    With that, we turn to his next

argument.

                   Reasonableness of the Sentence

            Lasalle takes his next pitch at the procedural and

substantive reasonableness of his sentence.     The district court

committed procedural error, he says, because (1) the court erred

in relying on the unreliable PSR to support the offense-level

increases, and (2) the court inadequately explained its reasons

for the sentence. He continues, his sentence is substantively

unreasonable because it violates the parsimony principle, meaning

it is greater than necessary to achieve the goals of sentencing.

The government, for its part, takes the opposite position on each

point.      To do our job in assessing the reasonableness of a

sentence, we check for procedural error first, and if none is

found, we move on to substantive reasonableness.    United States v.

Politano, 522 F.3d 69, 72 (1st Cir. 2008).




                               - 24 -
                  1) Procedural Reasonableness

                  Lasalle first complains that the PSR was unreliable

because its author did not identify the specific sources (the who-

said-what) of the information relied on, opting instead to describe

the sources as "Reports of Investigation and all other available

information."            And     if   this    allegedly     unreliable     PSR     gets

jettisoned, he says the enhancements--for using a stolen firearm,

in connection with another felony, and injuring a police officer--

are   not     supported     by    a   preponderance    of    the    evidence.      The

government contends that the PSR--that is, the unobjected-to PSR--

was reliable enough to support the application of the offense-

level increases.          We agree.          Keeping in mind that we generally

review factual findings at sentencing for clear error, we espy

none here.4         See Cox, 851 F.3d at 124; United States v. Occhiuto,

784 F.3d 862, 868 (1st Cir. 2015).

                  At sentencing, traditional rules of evidence do not

apply       and    the   court    has   broad     discretion       to   consider   any


        4
       Lasalle did object to the PSR below, but his challenges
largely echo the constitutional challenges he presents before us,
and indeed his counsel conceded at sentencing that his objections
were "legal arguments about the application" of the offense-level
increases, not the PSR's factual recitation.     The parties now
dispute whether Lasalle's objections below encompassed the point
he raises on appeal. If they did not, we would review for plain
error. See United States v. Dunbar, 553 F.3d 48, 64 (1st Cir.
2009). But despite their dispute, both parties assume the less-
stringent clear error standard of review applies.    So, we give
Lasalle the benefit of the doubt and review this claim for clear
error.


                                         - 25 -
information that has "sufficient indicia of reliability to support

its probable accuracy."     United States v. Brewster, 127 F.3d 22,

27 (1st Cir. 1997) (quoting U.S.S.G. § 6A1.3); accord United States

v. Cintrón-Echautegui, 604 F.3d 1, 6 (1st Cir. 2010).        "Generally,

a PSR bears sufficient indicia of reliability to permit the

district court to rely on it at sentencing."           United States v.

Cyr, 337 F.3d 96, 100 (1st Cir. 2003) (citation omitted).            The

defendant bears the burden of disputing the PSR's factual findings,

and absent an objection "[]supported by countervailing proof," the

district court usually may accept the findings in the PSR without

further inquiry.    Occhiuto, 784 F.3d at 868 (quoting Cyr, 337 F.3d

at 100); see Fed. R. Crim. P. 32(i)(3)(A) (sentencing court "may

accept any undisputed portion of the [PSR] as a finding of fact");

United States v. Morillo, 8 F.3d 864, 872-73 (1st Cir. 1993) ("A

defendant who accepts the probation department's configuration of

the sentencing record without contesting the facts set forth in

the [PSR] can scarcely be heard to complain when the sentencing

court uses those facts in making its findings."), superseded in

part by rule, Fed. R. App. P. 4(b)(5), as recognized in United

States v. Gonzalez-Rodriguez, 777 F.3d 37, 38 (1st Cir. 2015).

          Against this backdrop, Lasalle's claim founders.         As we

already noted, he did not lodge an objection "[]supported by

countervailing     proof"   (or   otherwise   object    to   the   PSR's

reliability below), Occhiuto, 784 F.3d at 868, and we think


                                  - 26 -
Lasalle's PSR bears sufficient indicia of reliability that the

sentencing court was on solid ground in relying on it.                      Contrary

to    Lasalle's      position,     the    use     of   the   phrase    "Reports     of

Investigation        and    all   other    available     information"       does   not

undercut the presumptive reliability of the PSR's findings because

the sources of most of the information in the report are obvious.

Specifically, the PSR relies heavily on Lasalle's morning-after

confession to police at the hospital, where Lasalle admitted the

following:      he broke into a house after dusk, stole some jewelry

and chicken, encountered police and "exchanged fire" with them,

and was wounded in the right leg.

              Moreover, although the PSR does not explicitly identify

the injured officer as the source of the information that Lasalle

was the shooter, it is apparent from that section of the PSR that

the   story    was    related     by   the     injured   officer,     and   when   the

sentencing     court       inquired,     the   government    confirmed      that   the

injured officer would testify to these facts.                    Plus, the PSR's

account is corroborated in large part by the statement of facts

from the plea agreement, also summarized in the PSR, which explains

that the police announced their presence and ordered Lasalle to

stop, he did not, one of the police officers was shot, and the

other shot Lasalle.           The PSR also found that the same revolver

Lasalle used that day, described in the police reports and the

plea agreement, was stolen.               We reiterate here that Lasalle did


                                         - 27 -
not object to the factual basis of any of these findings.                            Under

these circumstances, the sentencing court was entitled to rely on

the PSR.      That means the court's factual findings in support of

Lasalle's offense-level increases were not clearly erroneous.

              In his second procedural reasonableness claim, Lasalle

argues   that    the      court   inadequately         explained         its    sentencing

reasoning.          The   government         urges    us    to    draw    the     opposite

conclusion.      We review Lasalle's unpreserved argument for plain

error, meaning he must show "(1) that an error occurred (2) which

was   clear    or    obvious      and    which       not   only    (3)    affected     the

defendant's substantial rights, but also (4) seriously impaired

the   fairness,       integrity,        or    public       reputation      of    judicial

proceedings."        United States v. Vargas-García, 794 F.3d 162, 166

(1st Cir. 2015) (quoting United States v. Duarte, 246 F.3d 56, 60

(1st Cir. 2001)).

              Upon review of the sentencing proceedings, we find no

error, and certainly not one that was clear or obvious.                                 A

sentencing court must "state in open court the reasons for its

imposition of the particular sentence."                    18 U.S.C. § 3553(c). But,

"[i]t is clear beyond peradventure that the . . . court need only

identify the main factors behind its decision."                          Vargas-García,

794 F.3d at 166 (citing United States v. Turbides–Leonardo, 468

F.3d 34, 40-41 (1st Cir. 2006)).                 It need not be "precise to the

point of pedantry"--indeed, even a "skimpy" explanation will do--


                                         - 28 -
so long as "the record permits a reviewing court to identify both

a discrete aspect of an offender's conduct and a connection between

that behavior and the aims of sentencing."      Id. (quoting United

States v. Fernández–Cabrera, 625 F.3d 48, 54 (1st Cir. 2010)).

That is what happened here.      The sentencing court focused on

"discrete aspect[s]" of Lasalle's conduct--how the offense was

committed, including the fact that he shot a police officer with

the gun in his possession--as well as his extensive criminal

history.   The court touched on the importance of respect for the

law, one of the aims of sentencing, in its explanation of reasons.

See 18 U.S.C. § 3553(a)(2)(A).   And in light of the court's focus

on how the offense was committed, it is also apparent to us from

the transcript as a whole that it acted with a second aim of

sentencing in mind:    the need for the sentence to reflect the

seriousness of Lasalle's offense.   See id.   We see no error here--

that claim also capsizes.

           The sentencing court did not clearly err in relying on

the PSR, and it did not commit an error (let alone a "clear or

obvious" one) in explaining its sentencing rationale.    So, we turn

to Lasalle's substantive reasonableness claim.

           2) Substantive Reasonableness

           Lasalle contends that his sentence was substantively

unreasonable because it violates the parsimony principle, meaning

it is longer than necessary to achieve the aims of sentencing.


                              - 29 -
The government replies that the sentence is long enough, but not

too much.      We review Lasalle's substantive reasonableness claim

for abuse of discretion, but find none.           United States v. Ruiz-

Huertas, 792 F.3d 223, 228 (1st Cir.), cert. denied, 136 S. Ct.

258 (2015).5

            A sentence is substantively reasonable if the court

gives a "plausible rationale" and reaches a "defensible result,"

United States v. Díaz-Arroyo, 797 F.3d 125, 129 (1st Cir. 2015),

cert. denied, 136 S. Ct. 272 (2015), and here we find both.         As to

the sentencing court's rationale, Lasalle received a sentence

within a properly calculated Guidelines range, so to prevail he

"must adduce fairly powerful mitigating reasons and persuade us

that the district court was unreasonable in balancing pros and

cons."    United States v. Cortés-Medina, 819 F.3d 566, 572 (1st

Cir.), cert. denied, 137 S. Ct. 410 (2016) (quoting United States

v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011)).        Lasalle has not.

As   we   just    explained,   the   sentencing   court's   rationale   was

plausible.       What's more, the result reached here is defensible.      A

sentencing court must "impose a sentence sufficient, but not


      5The parties dispute whether Lasalle's objections below were
adequate to preserve his substantive reasonableness claim.      We
review preserved substantive reasonableness claims for abuse of
discretion. Ruiz-Huertas, 792 F.3d at 228. But if unpreserved,
it is unclear whether abuse of discretion or the more stringent
plain error standard applies. Id.; Díaz-Arroyo, 797 F.3d 128. We
need not decide that question today because Lasalle cannot prevail
under either standard.


                                     - 30 -
greater than necessary" to achieve the goals of sentencing.                   18

U.S.C. § 3553(a).        But, "[i]n most cases, there is not a single

appropriate        sentence   but,   rather,    a   universe    of   reasonable

sentences."        Rivera-González, 776 F.3d at 52.       Under the totality

of the circumstances, including the fact that Lasalle's Guidelines

range initially exceeded ten years but was reduced to the crime's

statutory maximum, we cannot say Lasalle's sentence falls outside

of that universe. The district court did not abuse its discretion.

See, e.g., United States v. Vega-Salgado, 769 F.3d 100, 105 (1st

Cir.       2014)   (eight-and-a-half-year      sentence   for   18   U.S.C.    §

922(g)(1) violation not unreasonable); United States v. Stebbins,

523 F. App'x 1, 6 (1st Cir. 2013) (ten-year § 922(g) sentence not

substantively unreasonable in light of higher Guidelines range,

circumstances       of   offense,    and   recidivism);   United     States   v.

Taylor, 540 F. App'x 16, 18 (1st Cir. 2013) (ten-year § 922(g)

sentence not substantively unreasonable, despite being almost

twice defendant's Guidelines range, given criminal history and

nature of offense).6


       6Lasalle also argues the sentence is substantively
unreasonable for all of the reasons described above--in short,
because it accounts for uncharged relevant conduct that was not
described in the plea agreement. But as we have already explained,
it was not error for the district court to apply the offense-level
increases, which means they could be factored into the Guidelines
range calculation. Discerning no other reason to further address
these claims, we leave it at that. So, too, his claim that the
parsimony principle is violated by the imposition of offense-level
increases for conduct for which a sentence was imposed in state


                                     - 31 -
                    Ineffective Assistance of Counsel

            In his final plunge, Lasalle claims his counsel was

ineffective because he failed to advise Lasalle to withdraw his

guilty plea "while there was still an opportunity to do so" under

Federal Rule of Criminal Procedure 11(d)(2), which allows for a

plea   to   be    withdrawn   before   the   district   court   imposes   its

sentence. The argument goes like this: (1) Lasalle's plea bargain

recommended a sentencing range of thirty to thirty-seven months,

but (2) he got the statutory maximum because the sentencing judge

applied offense-level increases that were not included in the plea,

so (3) he might have been better off at trial because he might

have been acquitted, ergo (4) his attorney was ineffective for

failing to tell him to ditch the plea and roll the dice.

            We cannot resolve his ineffective-assistance-of-counsel

claim now, however, because he did not press this fact-specific

claim to the district court.           "We have held with a regularity

bordering    on     the   monotonous    that   fact-specific     claims    of

ineffective assistance cannot make their debut on direct review of

criminal convictions, but, rather, must originally be presented

to, and acted upon by, the trial court."          United States v. Ofray-

Campos, 534 F.3d 1, 34 (1st Cir. 2008) (quoting United States v.



court. As we have repeatedly explained, it is not error for the
district court to consider the circumstances of the offense. E.g.,
Cox, 851 F.3d at 121.


                                   - 32 -
Mala, 7 F.3d 1058, 1063 (1st Cir. 1993)).          That is so because "a

trial judge is in the best position to evaluate the quality of

legal representation in the first instance.           Such an evaluation

typically requires the resolution of factual issues as well as

inquiries into other evidentiary matters that cannot effectively

be handled for the first time by a court of appeals."              United

States v. Costa, 890 F.2d 480, 483 (1st Cir. 1989).             Here, for

instance, the government points out that the district court advised

Lasalle that the plea bargain range was not binding, so Lasalle

could be sentenced to the statutory maximum.          But Lasalle points

to nothing in the record to show what his attorney said about that

fact.   He only says that, at the very least, his attorney should

have taken a break during the sentencing proceedings to ask if

Lasalle wanted to withdraw his plea, but his attorney did not.

The absence of a break is not enough for us to tell whether his

attorney's     performance   fell    below   an   objective   standard   of

reasonableness.    So, we dismiss his claim without prejudice to his

right to raise it again later under 28 U.S.C. § 2255.          See United

States v. Jones, 778 F.3d 375, 390 (1st Cir. 2015).

                               CONCLUSION

             Lasalle's arguments do not persuade us to break from our

precedents, nor do they persuade us that the law was incorrectly

applied by the district court.        So, we affirm Lasalle's sentence,




                                    - 33 -
without   prejudice   to   his   right    to   raise   his   ineffective-

assistance-of-counsel claim in a collateral proceeding.




                                 - 34 -